TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00198-CR



                             Carlos I. Bulle-Hernandez, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-11-202498, HONORABLE CLIFFORD BROWN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Carlos I. Bulle-Hernandez pled guilty to attempted possession of cocaine

on November 20, 2012. The trial court accepted appellant’s plea, deferred adjudication of guilt, and

placed appellant on probation for two years’ community supervision. Tex. Health and Safety Code

§ 481.115; Tex. Penal Code § 15.01; Tex. Code Crim. Proc. art. 42.12(5). The trial court has

certified that this is a plea bargain case, and that appellant has no right of appeal. We therefore

dismiss the appeal. Tex. R. App. P. 25.2(d) (if trial court does not certify that defendant has right

to appeal, “appeal must be dismissed”).
                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed

Filed: August 6, 2013

Do Not Publish




                                               2